UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

NOV 12 2002
Rodney Watson, Assistant Superintendent
Louisiana Department of Education
Director of Special Education
Post Office Box 94064
Baton Rouge, Louisiana 70804-9064
Dear Dr. Watson:
In reviewing the State's Annual Performance Report under Part C of the Individuals with
Disabilities Education Act (IDEA) submitted January 16, 2002, my staff had questions
regarding the submission entitled "Sources of Funding and other support." On that
submission, the column entitled "Total State Funds Committed" is lower for Fiscal Year
2001 than for previous years, apparently because the amount of State funding for Child
Search decreased. My staff raised questions with your Part C office regarding total State
and local expenditures on the Part C program, in order to verify that no supplanting
violation had occurred.
As you know, the IDEA and its implementing regulations require States to use Part C
funds to supplement State and local funds used for infants and toddlers with disabilities,
and in no case to supplant those funds (IDEA 637(b)(5) and 34 CFR ยง303.124).
Specifically, ยง303.124(b) states "To meet the requirement in paragraph (a) of this section,
the total amount of State and local funds budgeted for expenditures in the current fiscal
year for early intervention services for children eligible under this part and their families
must be at least equal to the total amount of State and local funds actually expended for
early intervention services for these children and their families in the most recent
preceding fiscal year for which the information is available."
Section 303.124 does allow for reductions in the following two circumstances:
1. Decreases in the number of children who are eligible to receive early intervention
services under this part; and
2. Unusually large amounts of funds expended for such long-term purposes as the
acquisition of equipment and the construction of facilities.
Because your staff was not able to answer all of our questions orally, we indicated that
we would submit them to you in writing. In order to ascertain whether Louisiana is in
compliance with Part C non-supplanting requirements, please provide the Office of
Special Education Programs (OSEP) with the following information and clarification:

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Dr. Rodney Watson

1. The total amount of State and local funds (not just State lead agency funds) spent
on the Part C program for the past three years for which final amounts are
available. In defining total State and local expenditures, States may include
Federal funds that are not tied to specific spending purposes but were spent on the
Part: C program (e.g., Impact Aid). (However, under 34 CFR ยง303.520(d)(2),
Medicaid reimbursements spent by the State are not considered part of State and
local funds for this purpose.)
2. Is the $391,400 decrease in State Child Search Funds (on page 6 of the Annual
Performance Report) replaced by other State (not just State lead agency funds) or
local funds for child find or another Part C function?
3. If the figures show a decrease in total State and local expenditures, can Louisiana
provide documentation showing that either of the circumstances described in
ยง303.124(b)(1) or (2) apply?
Please provide OSEP with a written response to these questions within three weeks of
receiving this letter. Any additional information that helps clarify this issue may be
included.
If you have any questions, please feel free to contact Cynthia Bryant (202-401-4583) or
Larry Ringer (202-205-0979) of my staff.

Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
cc: Virginia Beridon
Louisiana Department of Education

